DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/12/2022. In particular, claim 1 has been amended to delete hydrogen from R1. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The indefinite rejections presented in the previous Office Action are withdrawn in view of the amendments made.
Claim Rejections - 35 USC § 103
Claim(s) 1-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2010/0087600) in view of Obrecht (US 2016/0376422).
Muller teaches catalyst systems for reducing the molecular weight of a nitrile rubber by metathesis (abstract). Muller teaches the Mooney viscosity after metathesis is in the range of 5-20 (¶340), the weight average molecular weight is 10,000-100,000 and the polydispersity is 1.5-3.0 (¶ 340).
Muller teaches the metathesis takes place in the presence of a complex catalyst (¶ 43) that includes a metal compound and at least one compound (Z) BFmXn*Dv where D includes ROH and v is 1-5 (¶ 43-53) such as phenol (¶ 55). When v is 1, then the amount of compound (Z) is the same as the amount of compound D.
Examples of the metal complex catalyst include ruthenium carbenes (¶ 67-98) and provides an example of 
    PNG
    media_image1.png
    181
    180
    media_image1.png
    Greyscale
 (¶ 168) and the imidazolidine ligand can be the tetrahydro derivative or the imidazolidine derivative (¶ 165).
Muller teaches the catalyst and compound of general formula Z are used in a molar ratio of 1: 1-50 (¶ 318) and that the amount of compound Z is present in in the amount of 0.001-2 phr (¶ 322) and the amount of meal is 2-250 ppm based on the rubber (¶ 324). Muller teaches the metathesis is performed at 20-100˚C (¶ 328) in a solvent (¶ 326) and can be in the presence or absence of a co-olefin (¶ 325) and the concentration of the NBR is 5-20wt% of the reaction mixture (¶ 327). Muller teaches the Mooney viscosity after metathesis is in the range of 5-20 (¶340), the weight average molecular weight is 10,000-100,000 and the polydispersity is 1.5-3.0 (¶ 340). Muller teaches the reaction is carried out in solvents (¶ 313).
Muller does not provide an explicit example using phenol in combination with the ruthenium catalyst. However, it would have been obvious to one of ordinary skill in the art to use phenol because Muller explicitly teaches it is suitable to use (¶ 55) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
It is noted that claims 13, 15-16 are recited in the product-by-process format by use of the language, “formed by the process of claim 6…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Muller does not explicitly recite a phenolic compound of general formula (Z1) or (Z2) is present.
Obrecht teaches nitrile rubbers containing phenols (abstract) present in an amount of 0.25-0.9 wt% based on the rubber (¶ 34-37) where the phenols include di-t-butyl-methylphenol (¶ 52). 0.25-0.9 wt% based on the rubber corresponds to 0.25-0.9 phr.
It would have been obvious to one of ordinary skill in the art to use the phenols of Obrecht because using the substituted phenols give a storage stable nitrile rubber which has high processing reliability and high vulcanization rate and gives an improved level of stress value and elongation at break (¶ 32-33, 44).
Obrecht does not explicitly state that the substituted phenols are a catalyst co-activator. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the substituted phenols of Obrecht are identical to the claimed phenolic compounds and therefore are capable of performing as a catalyst co-activator.
The presence of the substituted phenols of Obrecht in the nitrile rubber of Muller results in the metathesis catalyst of general formula (B) and the substituted phenols of general formula (Z1) being present together, thus falling in the scope of the catalyst system of claim 1.
Alternatively, Muller teaches the use of a compound D which includes ROH (¶ 53) where R includes C6-C24 aryl, where the radicals may be substituted (¶ 53). The substituted phenols of Obrecht fall in the scope of the compound D of Muller. While Muller does not explicitly recite an example of a substituted phenol, it would have been obvious to one of ordinary skill in the art to use a substituted phenol because using the substituted phenols give a storage stable nitrile rubber which has high processing reliability and high vulcanization rate and gives an improved level of stress value and elongation at break (¶ 32-33, 44).
Response to Arguments
Applicant's arguments filed 9/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Obrecht doe not teach the Mooney viscosity from 5 to 35. This is not persuasive as Muller teaches the Mooney viscosity. Additionally, Obrecht teaches Mooney viscosities of 10-150 (¶ 105).
Applicant argues that Muller does not teach substituted phenols as claimed. This is not persuasive because Muller teaches a compound D which includes ROH (¶ 53) where R includes C6-C24 aryl, where the radicals may be substituted (¶ 53). Additionally, Muller in combination with Obrecht teach substituted phenols.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764